the court’s opinion was pro- ' nounced that “ the execution of the writ after the return' day(1) thereof was illegal and void}” and that the judgment taken in the office before the execution and return of the writ was erroneous. “ It is therefore considered by the court that the bail bond taken in this case be quashed; and that the judgment and proceedings of the said district court be reversed, with costs, as far back as the proceedings held at the rules in the month of April, 1807, including those proceedings} and that the cause be sent back to the superior court of law to be held for Amherst county, for further proceedings to be had therein.” . .

 Note. See the case of Dunbar and Vass v. Long’s Administrator, 4 H. & M. 212. and Payne and Fairfax v. Grim, ante. See also Waugh v. Carter, ante. In this ease the time when the declaration was filed does not appear in the record ; neither was it material.